Citation Nr: 0328487	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  93-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, including as secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease, including as secondary to service-
connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for gastrointestinal, 
including as secondary to service-connected PTSD.

4.  Entitlement to service connection for low back 
disability, including as secondary to service-connected left 
knee disability.  

5.  Entitlement to service connection for left ankle 
disability, including as secondary to service-connected left 
knee disability.  

6.  Entitlement to a compensable evaluation for service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues on appeal were originally before the Board in 
January 1999 at which time they were remanded to afford the 
veteran a travel Board hearing.  In April 2000, the veteran's 
representative reported that the veteran no longer desired a 
travel Board hearing.  


REMAND

In July 2002, the Board undertook development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and reports of VA 
examinations have been obtained as a result and are of 
record.  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, the Board 
must now return the case to the RO so that it may review the 
additional evidence as a preliminary matter.  

It also appears from preliminary review of the examination 
reports that clear opinions were not rendered as to whether 
the claimed disabilities are due to the veteran's active duty 
service or to a service-connected disability.  Further, at 
the time of the April 2003 general medical examination, the 
examiner noted that the veteran's gastrointestinal problems 
were to be evaluated by esophagogastroduodenoscopy and 
colonoscopy which was scheduled in May 2003.  do not appear 
to be of record.  

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  VA must 
notify the claimant of any information or evidence not 
previously provided to VA that is necessary to substantiate 
the claims.  VA must also notify the claimant which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. pp. 183 (2002).  

2.  The RO should obtain the reports of 
the esophagogastroduodenoscopy and 
colonoscopy which were scheduled for May 
2003 and associate them with the claims 
files.  

3.  The veteran should be scheduled for 
the following examinations:  

a.  An orthopedic examination by a 
suitably qualified health care 
professional to determine the etiology of 
the currently diagnosed right hip, low 
back and left ankle disabilities and to 
determine the current severity of the 
already service-connected left knee 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
-With regard to the left knee, all 
clinical findings (including range of 
motion with an estimate of additional 
functional loss (in degrees) due to pain, 
weakness, fatigue and/or incoordination.  
-With regard to the other issues, 
after examining the veteran and reviewing 
the claims file, the examiner must 
express an opinion, based on a review of 
all the evidence in the claims file, as 
to whether it is as likely as not (a 50% 
or higher degree of probability) that a 
right hip, low back and/or left ankle 
disability were related to any incident 
of active duty including the fall from 
the tower as reported by the veteran, or 
were caused by or aggravated by the 
veteran's service-connected left hip 
disability.  

b.  A gastrointestinal examination to 
ascertain the nature and etiology of any 
chronic gastrointestinal disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner must 
provide an opinion as to whether it is as 
likely as not (a 50% or higher degree of 
probability) that a gastrointestinal 
disorder is related to the veteran's 
active duty service, or was caused by or 
aggravated by his service-connected PTSD.  

c.  A cardiovascular examination to 
determine the nature and etiology of any 
cardiovascular disability to include 
arteriosclerotic cardiovascular disease 
and essential.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  If any cardiovascular 
disability is found on examination, after 
examining the veteran and reviewing the 
claims file, the examiner must provide an 
opinion as to whether it is as likely as 
not (a 50% or higher degree of 
disability) that the cardiovascular 
disorder is related to the veteran's 
active duty service, or was caused by or 
aggravated by his service-connected PTSD.  

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the reports of VA examinations which were 
obtained by the Board) and determine if 
the benefit sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



